STATEMENT BY THE COURT.
On June 14, 1909, the African Methodist Episcopal Church at El Dorado, Arkansas, through its trustees, Genie Coleman and others, executed a deed of trust to S. R. Morgan, trustee, to secure an indebtedness of $500 *Page 857 
owing to W. J. Pinson, upon the lot in controversy. Default having been made in the payment of the indebtedness, Pinson, it is alleged, took charge of said property, claiming that the church had turned it over to him in satisfaction of the debt and had agreed to make him a deed therefor. On the first day of January, 1912, Pinson sold the property to appellant, Rhoda Wysinger, and executed to her a bond for title, and placed her in possession of the land. Appellant has been in the continuous, adverse possession of said land, claiming to be the owner thereof, until the present time. She was an ignorant colored woman, and, out of her earnings from washing and cooking, continued to pay upon this property until the fall of 1921, when she made her final payment to W. J. Pinson. Appellees not having made Pinson a deed in satisfaction of the debt, he proceeded, in the fall of 1921, to foreclose his mortgage. S. R. Morgan, the trustee, having declined to act, Pinson appointed W. R. Morgan as substitute trustee to conduct the sale. After legal advertisement and appraisement, the substitute trustee sold the property on November 25, 1921, Pinson attending the sale and purchasing the property in the name of appellant, Wysinger, for the sum of $880. The substitute trustee then attempted to make appellant a deed to the property, the deed appearing to have been executed on the 25th day of November, 1921, and acknowledged on the 12th day of April, 1923. Appellant continued in the possession of the property, and, on the 22d day of April, 1926, appellees, alleging themselves to be trustees of the A. M. E. Church, brought this action to redeem the property from the sale and for a statement of account between themselves and appellants, alleging that the deed of trust had never been validly foreclosed, and that Pinson and Wysinger were mortgagees in possession, and asking that a statement of account be made between the parties.
Appellants answered, setting up the facts as above stated, and filed their cross-complaint asking for the *Page 858 
quieting of their title. Decree was rendered in favor of appellees, from which this appeal is taken.
Appellant contends that the foreclosure and sale of the lot in controversy, under the deed of trust from the church to Pinson, grantor in her bond for title, to whom the purchase price of the lot had been fully paid, conveyed an equitable title to her in possession, which was superior to any right of appellees to redeem, notwithstanding the substitute trustee's name was not indorsed upon the deed of trust or the record of it in accordance with its terms.
Appellant was in possession of the lot, claiming to be the owner thereof, and had been since January 1, 1912, under the bond for title executed by Pinson, the beneficiary in the deed of trust, to whom she claims the lot had been turned over in settlement of the church's indebtedness to him. The testimony shows that she had been in possession of this lot continuously from the time of its purchase from Pinson until the bringing of this suit, and had paid all the agreed purchase price therefor, and was holding same under a trustee's deed regular on its face and sufficient to establish her title to the lot and to have the same quieted in her but for the attack made thereon and proof of its invalidity because of the sale having been made and the deed executed by a substituted trustee, whose name had not been endorsed on the trust deed or record of it in accordance with its terms.
The foreclosure and sale by the substitute trustee, after appraisement and advertisement duly made in accordance with the terms of the trust deed, for more than two-thirds of the amount of the appraisement, to Pinson for appellee, and the conveyance thereof, vested in her an equitable title, the purchase money having been paid, notwithstanding the trustee's deed was void because the appointment of the substitute trustee was not in writing. In Daniel v. Garner, 71 Ark. 484, *Page 859 76 S.W. 1063, a case where it was contended the sale made under the deed of trust was void because the appointment of the trustee who made it was not in writing, the court said, quoting syllabus:
"Where a sale by a substituted trustee was in accordance with the law and the terms of the trust deed, it vested in the purchaser an equitable title upon the payment of the purchase money, although the trustee's deed was void because the appointment of such trustee was not in writing." The court held there that, if the sale was in accordance with law and the deed of trust, it vested in the purchaser an equitable title, although no deed was made, and that such defense was both legal and equitable, and, if maintained, sufficient to defeat the action.
In Arkansas Insurance Co. v. McManus, 86 Ark. 126, 110. S.W. 798, the court said: "The equitable title, coupled with actual possession, bears with it all the incidents of legal title. This constitutes in effect the legal title for all practical purposes. Under such a title, the possessor may defend his possession at law as well as in equity."
It is true that was a case involving the construction of an insurance policy, wherein it was stated that the interest of the insured must be "unconditional and sole ownership, both legal and equitable," but appellees herein would have had no right under the terms of the deed of trust, under which this foreclosure and sale was attempted to be made, if in fact it had been made by the trustee designated therein, or had the name of the substitute trustee been indorsed thereon in accordance with its terms, since the purchaser at the sale was in possession of the lot, had paid the full purchase price thereof at the foreclosure sale, and would have acquired the legal title to the lot upon the conveyance thereof, except for the failure of the name of the substitute trustee to be indorsed upon the trust deed. She would, nevertheless, acquire the equitable title thereto, against which appellees have no more right to redeem from than *Page 860 
they would have had if the foreclosure had been regularly had and a conveyance made by the trustee named in the deed or the substitute trustee regularly indorsed thereon.
Appellant being in the actual possession of the lot, with the equitable title thereto, was entitled to have her title quieted as against appellees, who were without right to redeem from the attempted foreclosure at the time of the bringing of the suit, and the court erred in holding otherwise. The decree is accordingly reversed, and the cause remanded with directions to quiet the title to the lot in controversy in appellant in accordance with the prayer of her cross-complaint.